ORDER
PER CURIAM
Maurice Robinson appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memo*108randum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).